Title: To George Washington from Benjamin Lincoln, 26 October 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     
                     My dear GeneralCamp Near York October 26, 1781
                  
                  As Count DeGrass cannot aid us in our most favorite object an expedition against Charlestown and if an attempt to reduce it is now made it must be independent of a marine force & as your Excellency has asked my sentiments on the propriety or impropriety of attempting it under those circumstances I do, on the fullest reflection, give it as my opinion that it may not be done with a rational hope of success—and beg leave to subjoin the following reasons on which I have founded my judgment.
                  1st  If we have no Ships of force to cover us and to possess the Harbour we shall be reduced entirely to a Land operation and must regularly approach the works of the Town in doing which we must contend with a heavy train of Artillery.  This will make it necessary for us to carry forward one equal at least which together with the necessary stores for a siege, if I may judge by the quantity brought here, and by what was used by the enemy in the reduction of that place, will exceed upon a moderate computation twenty five hundred tuns add to that the baggage of the army the stores in the Quarter Masters—Commessary & Hospital departments and the whole will not be less than three thousand tons to transport which it will be difficult if not impossible to provide teams.
                  2dly  As we must travel through a barren and a thinly inhabited country where forage cannot be obtained but at a great distance, to remove which it would require a large additional number of teams, as three thousand Bushels of corn will be necessary for each days consumption besides fodder This also would be too great a demand for the country to bear with others which would be increased by so large an Army being in it.
                  3d  The removing such a force with the necessaries for a siege through an extent of country of four or five hundred miles Cutt by many navigable rivers unprovided with suitable boats for speedy transportation would cause so great a delay as to shade, at least, every hope of success—And especially if the Harbour of Charlestown should remain open during that time for the reception of such supplies of reinforcements as should be thought necessary by the enemy to baffle our attempt.
                  Other reasons might be added such as the case with which the enemy might shift their situation should they find it necessary—The impossibility of bringing off the artillery & stores should the expedition fail for a sufficiency of Horses for this & other necessary purposes of the Army could not be supplied but I am confident I need not proceed.
                  If the seige of Charlestown should not be attempted this winter the troops south of the Delaware will be such a reinforcment to General Green as will put it in his power with the present force of the enemy to cover the country and reduce the British to the lines of the town.
                  The other troops will be refreshed by going northward to their winter quarters which will also cover that part of the country.
                  By the French remaining in this State they will hold a position convenient to give aid either North or south as circumstances shall demand.  I have the honor to be My dear General with every sentiment of esteem your Excellencys most Obedient servt
                  
                     B. Lincoln
                  
               